Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments
Applicant’s arguments, see page 1 of the applicant's remarks, filed 07/22/2022, with respect to the 35 USC 112 rejections of claims 9-11 have been fully considered and are persuasive.  The rejections of 02/14/2022 on claim 9 and it’s dependent claims have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. § 102 and 103 rejections of claim(s) 1, 4-11, 14-15, 18-24, 27, 29-38, as well as new claims 41-47 have been considered but are moot in view of the new grounds for rejection. 
Applicant has amended claim to recite 1 to recite “wherein the three-dimensional polymeric network comprises an internal strip comprising two or more segments joined by a preferential bend point.” In response to Applicant’s amendment Examiner has added reference Widman (US Pub No.: 2010/0047380).  
With respect to the new claims 41-42, 43, and 45, Examiner has added references Linder (US Patent No.: 4,297,446) and Ward (US Pub No.: 2009/0042936).  



CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 9 recited a “deployment mean” with a function, but does not recite a structure for the ‘deployment’ means. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4-7, 9, 14-15, 18-19, 23, and 29-32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horn et al. (US 4,888,012) in view of Widman (US Pub No.: 2010/0047380)

Referring to claim 1, Horn et al. discloses a physiologically adaptive intra-capsular optic(abstract) comprising: an injectable filling medium(col. 5lines 105); and a capsular interface (membranes, 16 and 18) configured and dimensioned to be received within the natural eye capsule(col. 3, lines 59-61), and to be filled with the injectable filling medium (col. 5 lines 1-5), wherein the capsular interface filled with the filling medium defines a first optical power (col. 6 lines 21-31), wherein the capsular interface filled with the filling medium is an elastic accommodative lens (col. 6 lines 32-48; col. 3 lines65-68) so as to respond to action of the ciliary muscles and adjust to an altered shape(col. 6 lines 32-48), wherein the capsular interface and the filling medium are configured to define a second optical power of the elastic accommodative lens in the altered shape after responding to action of the ciliary muscles (col. 6 lines 32-48), wherein the first and second optical powers are predetermined by at least the shape and refractive index of the capsular interface, and the refractive index of the injectable filling medium, such that the first and second optical powers vary depending on the shape and refractive index of the capsular interface, and the refractive index of the injectable filling medium(col. 6 lines 21-31).
However, Horn does not teach an instance wherein the three-dimensional polymeric network comprises an internal strip comprising two or more segments joined by a preferential bend point;
Instead, Widman (US Pub No.: 2010/0047380) would teach a three-dimensional polymeric network comprises an internal strip (figure 18 part 1801) comprising two or more segments (being the different rectangular parts of 1801) joined by a preferential bend point (regarding the lens precursor in figure 18 and [0184], the polymeric network (being the crosslinked portions of 1801 in figure [0184]) would join two or more segments (shown in figure 18) by a preferential bend point (as the combination of parts 1801 appear to be bending, a bend point is assumed to be present in figure 18). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the polymeric network of Widman into the three-dimensional polymeric network of Horn for the purpose of providing a lens precursor, as disclosed in [0184].
Referring to claim 4, Horn et al. discloses wherein the capsular interface is at least one of rolled or folded and inserted through a small incision in the eye and filled in situ by injecting the filling medium into said capsular interface (col.5 lines 50-51 and lines57-62).
Referring to claim 5, Horn et al. discloses wherein the injectable filling medium changes from a liquid state to a solid state(col. 5 lines 1-5 teaches the injecting materials are fluids or cures with a gel like elastomeric consistency).
Referring to claims 6-7 and 14, Horn et al. lacks a detailed description of wherein the said solid state is structured and biphasic comprised of between 50 and 95% liquid and a solid distributed state, wherein anterior and posterior inner walls of said capsular interface are bonded at least partially to the bi-phasic filling medium and wherein said liquid fraction is selected to obtain a desired optical power. 
Horn et al. discloses adjusting the volume can determine the desired focusing power (col. 6 lines 21-24). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Horn et al. to have the solid state be structured and biphasic comprised of between 50 and 95% liquid and a solid distributed state, wherein anterior and posterior inner walls of said capsular interface are bonded at least partially to the bi-phasic filling medium and wherein said liquid fraction is selected to obtain a desired optical power in order to adjust the power of the lens to correct the patients vision.
Referring to claim 9, (see 112 rejection above) Horn et al. discloses, wherein the capsular interface further comprises a deployment means such that when the capsular interface is filled with the filling medium, the conduit for delivery is sealed, and a delivery means is detached from said capsular interface (Horn et al. discloses using tubing as well as a syringe or other injection device for introducing the injectable materials into the assembly (col. 5 lines 13-19), and that the opening can be covered after injection and to prevent leakage, col. 5 lines 8-12).
Referring to claim 15, Horn et al. discloses wherein at least one of the filling medium or the material of the capsular interface is selected to obtain a desired optical power (col. 6 lines 21-24).
Referring to claims 18-19, Horn et al. lacks a detailed description of wherein the capsular interface is filled to obtain an aspect ratio less than 0.6 wherein the capsular interface when filled has dimension of approximately 4 mm anteroposteriorly and 9 mm equatorially. 
Horn et al. discloses that the volume of the injection material can vary (col. 6 lines, 21-22), and the dimensions of the lens varies depending on the tension applied to the lens (col. 4, lines 61-68)
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the aspect ratio and have the dimensions of approximately 4mm anteroposteriorly and 9 mm equatorially as it would only require routine skill in the art to fill the capsular bag to reflect the dimensions in order to provide a lens that will provide the needed power to correct the patients vision.
Referring to claim 23, Horn et al. discloses wherein the shape of the optic is defined at least in part by the capsular interface, and the shape defined by the capsular interface at least in part defines the optical power of the optic (col. 4 lines 16-26 disclose the capsular interface made from an elastic material, the lens, 12, in operation is deformed to provide an increase in focusing power, col. 6, lines 44-48).
Referring to claim 29, Horn et al. discloses wherein the injectable filling medium is an in-situ polymerizing filling medium (the material is cured in the eye, col. 5 lines 1-6).
Referring to claim 30, Horn et al. discloses wherein the shape of the optic is defined by the capsular interface, and the shape defined by the capsular interface at least in part defines the optical power of the optic such that the optic has a predetermined optical power (col. 4 lines 16-26 disclose the capsular interface made from an elastic material, the lens, 12, in operation is deformed to provide an increase in focusing power, col. 6, lines 44-48).
Referring to claims 31-32, Horn et al. discloses a first optical power that can be determined from the injection material(col. 6 lines 21-26) and thus fully capable of providing for corrected distance or near vision. 

Claims 10-11, 44, and 46-47 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Widman (US Pub No.: 2010/0047380) as applied to claim 9 above, and further in view of Nakada et al. (US 5,035,710).

Referring to claims 10-11, Horn et al. discloses tubes and cannulae that fluidically connect to the syringe for injection of the fluid into the implant (col. 5 lines 13-19).
Horn et al. lacks a detailed description of wherein the deployment means includes a catheter, and the interior volume of the capsular interface is fluidically connected to said catheter and wherein the capsular interface includes a valve for sealing the conduit for delivery.
Nakada et al. teaches a capsular interface with injectable materials in the same field of endeavor with a deployment means that includes a catheter and the interior volume of the capsular interface is fluidically connected to said catheter (col. 4, lines 1-6) and wherein the capsular interface includes a valve for sealing the conduit for delivery (Col. 11, lines 66-68) for the purpose of providing the capsular interface with the injection fluid.  
It would have been obvious to a person of ordinary skill in the art to modify he delivery means of Horn et al. to include the catheter and valve for sealing the conduit as taught in Nakada et al. as an alternative means to deliver the injection material into the capsular interface. 
Regarding claim 44, Horn et al teaches an intra-capsular optic as recited in claim 9. However, 55.	Horn et al. lacks a detailed description of wherein the capsular interface includes a valve for sealing the conduit for delivery.
Nakada et al. teaches an instance wherein the capsular interface includes a valve for sealing the conduit for delivery (Col. 11, lines 66-68) for the purpose of providing the capsular interface with the injection fluid.  
It would have been obvious to a person of ordinary skill in the art to modify he delivery means of Horn et al. to include the catheter and valve for sealing the conduit as taught in Nakada et al. as an alternative means to deliver the injection material into the capsular interface. 
Regarding claim 46, Horn et al. in view of Nakada teach an intra-capsular optic as recited in claim 44, wherein Nakada teaches that the implantation device is suitable for delivering the filling medium in a fluid state comprising a sealing mechanism to prevent extrusion of the solidified filling medium (as column 3 lines 64-68 into column 4 lines 1-9 disclose a catheter for use in delivering a gas, which is taken to be a fluid medium. From here, the valve of Column 11 lines 66-68 would prevent an extrusion of the medium).
Regarding claim 47, Horn et al. in view of Nadaka teach An intra-capsular optic as recited in claim 44, wherein Nadaka would teach an instance wherein the implantation device, which when deployed in filling the capsular interface, causes the capsular interface to separate from the implantation device in a way that minimizes the likelihood of capsular disruption.
(as per column 5 lines 63-68 into column 6 lines 1-2, a removal of the catheter from the capsular interface (i.e. the balloon) occurs after completion of injection of the injection material. There “will be no leakage of the injected material” as the catheter is removed, as per column5 lines 63-68).  

Claims 12 and 24 is/are rejected under pre-AlA 35 U.S.C. 103 as being unpatentable over Horn et al. in view of Widman (US Pub No.: 2010/0047380) in further view of in view of O’Donnell (US 5,725,575).

Referring to claim 12, Horn et al. lacks a detailed description of the filling medium comprising a three-dimensional polymeric network to provide internal structure to the capsular interface. 
O'Donnell discloses a layer with upright columns for the purpose of adjusting the refractive power of the lens (col. 5 lines 31-44). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to further modify the filling medium of Horn et al. to have a three-dimensional polymeric network to provide internal structure to the capsular interface as taught in O'Donnell in order to provide movement of the layers to modify vision correction.
Referring to claim 24, Horn et al. lacks a detailed description of the capsular interface including multiple layers that in part define the optical power of the optic.
O'Donnell discloses multiple layers (the outer layer and at least the center layer) that can be made of the same or different materials for the purpose of providing optical vision correction to the patient (col. 3 lines 32-67). Regions of the layers can be altered in order to change the power of the lens. 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the optic of Horn et al. as taught in O'Donnell for the purpose of altering the power provided by the lens.


Claim 20 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Widman (US Pub No.: 2010/0047380) in further view of Sarfarazi (US 2007/0213816).

Referring to claim 20, Horn et al. lacks a detailed description of wherein the capsular interface is scalloped on the equatorial periphery. 
Sarfarazi discloses a capsular interface that is scalloped on the equatorial periphery for the purpose of selectively reduce fluid flow volume (Fig. 3). 
Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the capsular interface of Horn et al. as taught in Sarfarazi in order to selectively reduce fluid flow volume.

Claim 21 and 33-35 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Widman (US Pub No.: 2010/0047380) in further view of Liao (US 2010/0211170).

Referring to claims 21 and 33-35 Horn et al. lacks a detailed description of the capsular interface being coated with a medicament, lubricous material, a material designed to mitigate irritation of the capsule or a material designed to reduce posterior opacification. 
Liao disclose an intraocular lens system that can be coated with a medicament (heparin, paragraph 159), as well as coatings to improve biocompatibility and increase lubricity (paragraph 159) for the purpose of improving biocompatibility of the lens system in the eye and prevent inflammatory cell attachment. 
Therefore it would have been obvious to a person ordinary skill in art at the time of the invention to modify the capsular interface of Horn et al. to include a coating as taught in Liao in order to increase biocompatibility of the lens system with contacting the capsular bag and preventing inflammatory cell attachment.

Claims 22, 36 and 38 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Widman (US Pub No.: 2010/0047380) in further view of Gwon et al. (US 2007/0219633).

Referring to claims 22 and 38, Horn et al. discloses a filling medium but lacks a detailed description of the filling medium comprises hyaluronic acid and wherein at least part of the filling medium contains a medication and the capsular interface is selectively permeable to the medication.
 Gwon et al. teaches an injectable lens material that includes hyaluronic acid for the purpose of enhancing lens regeneration by restoring lens capsule integrity(paragraph 24)  that can include therapeutic agents for the purpose of improving lens cell proliferation and differentiation (paragraph 66). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filling medium of Horn et al. to comprise a therapeutic agent so that the capsular interface can disperse it in order to improve lens cell proliferation and differentiation.
Referring to claim 36, Horn et al. disclose a filling medium. 
Horn et al. lacks a detailed description of wherein the filling medium includes a material designed to reduce the intensity of ultra-violet light transmission. 
Gwon et al. teaches a filling medium in the same field of endeavor that can comprise an UV absorbing compound or other conventional additives (paragraph 64) for the purpose of regulating unwanted UV light transmission. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the filling medium of Horn et al. to comprise a UV compound in order regulate unwanted UV light transmission.

Claim 27 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Widman (US Pub No.: 2010/0047380) in further view of Peyman (US 2005/0113911).

Referring to claim 27, Horn et al. discloses a capsular interface (membranes 16 and 18) but lacks a detailed description of wherein a portion of the capsular interface within the field of view is less elastic than a portion of the capsular interface outside of the field of view.
Peyman discloses a capsular interface in the same filed of endeavor wherein a portion of the capsular interface within the field of view is less elastic than a portion of the capsular interface outside of the field of view(paragraph 42 discloses that the central portion can be selectively polymerized, causing it to swell. If the center portion is polymerized, it would be less elastic than the region outside of the field of view) for the purpose of altering the optical power of the lens. 
It would have been obvious to a person of ordinary skill in the art to modify the capsular interface of the Horn et al. to have a portion of the capsular interface within the field of view is less elastic than a portion of the capsular interface outside the field of view as taught in Peyman in order to adjust the optical powers of the lens. 

Claim 37 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. in view of Widman (US Pub No.: 2010/0047380) in further view of Ravi (US 2007/0269488).

Referring to claims 37, Horn et al. discloses various filling mediums including gels (col. 5 lines 1-5), but lacks a detailed description of the filling medium being a hydrogel. 
Ravi discloses a hydrogel injectable material that comprises nanomaterials (paragraph 20) for the purpose of providing an in situ forming gels that will provide vision correction to the patient and allow for controlling of the refractive index of the lens. 
Therefore it would have been obvious to a person of ordinary sill in the art at the time of the invention to modify the filling medium of Horn et al. to be a hydrogel as taught in Ravi in order to provide a filling medium that is elastic and able to provide vision correction to the patient.
It would only require routine skill in the art to substitute one gel for another, as hydrogels are well known in the IOL art. 

Claim 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horn et al. (US 4,888,012) in view of Linder (US Patent No.: 4,297,446) and Ward (US Pub No.: 2009/0042936).
Regarding claim 41, Horn discloses a physiologically adaptive intra-capsular optic comprising (as per the abstract): an injectable filling medium (column 5 line 105); and a capsular interface (the membranes part 16 and 18) configured and dimensioned to be received within the natural eye capsule (column 3 lines 59-61),
 and to be filled with the injectable filling medium (column 5 lines 1-5), wherein the capsular interface filled with the filling medium defines a first optical power (column 6 lines 21-31),
 wherein the capsular interface filled with the filling medium is an elastic accommodative lens (column 6 lines 32-48 and column 3 lines 65-68) so as to respond to action of the ciliary muscles and adjust to an altered shape (column 6 lines 32-48),
 wherein the capsular interface and the filling medium are configured to define a second optical power of the elastic accommodative lens in the altered shape after responding to action of the ciliary muscles (column 6 lines 32-48), wherein the first and second optical powers are predetermined by at least the shape and refractive index of the capsular interface, and the refractive index of the injectable filling medium (column 6 lines 21-31),
 such that the first and second optical powers vary depending on the shape and refractive index of the capsular interface, and the refractive index of the injectable filling medium (column 2 lines 50-67, wherein a shape change is disclosed that would then change a central thickness and lens curvature. Here, it is argued that said changes would affect the optical powers of the capsular interface and the medium that is injected within the lens), 
However, Horn does not teach that, and wherein the filling medium is a silico-urethane prepolymer comprised of a block polymer containing at least one silicon containing block and at least one ethylene oxide containing block.
Instead, Linder (US Patent No.: 4,297,446) would disclose an injectable filling medium is a silico-urethane prepolymer comprised of a block polymer (in column 5 lines 20-29, use of a silico-urethane derivative is disclosed with said derivative being called a block polymer earlier in column 4 lines 23-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a silico-urethane prepolymer of Linder into the device of Horn for the purpose of providing an injectable material that would be considered as being “organofunctional” silicones in column 3 lines 10-16. As such, Linder is taken to teach a material that could be used within the body that provides a notched impact strength as per the abstract 
However, Horn in view of Linder does not teach at least one ethylene oxide containing block. Instead, Ward (US Pub No.: 2009/0042936) does disclose an ethylene oxide containing block (in [02007]) for an intraocular lens use (in [0014] and [0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ethylene oxide of Ward into the combination of Horn and Linder as ethylene oxide is known in the art as an non-ionic surfactant and non-ionic surfactants are known in the art to have anti-inflammatory effects. 

Claims 42-43 and 45 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Horn et al. as applied to claim 41 above, and further in view of Nakada et al. (US 5,035,710).

Referring to claims 42-43, Horn et al. discloses tubes and cannulae that fluidically connect to the syringe for injection of the fluid into the implant (col. 5 lines 13-19).
Horn et al. lacks a detailed description of wherein the deployment means includes a catheter, and the interior volume of the capsular interface is fluidically connected to said catheter and wherein the capsular interface includes a valve for sealing the conduit for delivery.
Nakada et al. teaches a capsular interface with injectable materials in the same field of endeavor with a deployment means that includes a catheter and the interior volume of the capsular interface is fluidically connected to said catheter (col. 4, lines 1-6) and wherein the capsular interface includes a valve for sealing the conduit for delivery (Col. 11, lines 66-68) for the purpose of providing the capsular interface with the injection fluid.  
It would have been obvious to a person of ordinary skill in the art to modify he delivery means of Horn et al. to include the catheter and valve for sealing the conduit as taught in Nakada et al. as an alternative means to deliver the injection material into the capsular interface. 
Regarding claim 45 Horn et al in view of Nakada teach the intra-capsular optic as recited in claim 42, wherein Nakada teaches the deployment means includes an implantation device (being the catheter disclosed between column 3 line 64-68 into column 4 lines 1-9). It would have been obvious to a person of ordinary skill in the art to modify he delivery means of Horn et al. to include the catheter and valve for sealing the conduit as taught in Nakada et al. as an alternative means to deliver the injection material into the capsular interface. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gordy (US Pub No.: 2008/0095816) discloses a polymeric network in [0102] with an intraocular lens disclosure in [0006]. Lewandowski (US Pub No.: 2005/0070688) discloses a polymeric network in [0021] with a use of a polymer for an intraocular lens in [0021].
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774